Opinion by
Orlad y, P.J.,
This action of trespass was tried in the court below, by agreement of counsel, by the judge without a jury, who found in favor of the plaintiff for $332.25, and. a judgment was entered in accordance therewith.
The material facts in the case are as follows: The plaintiff in company with his wife and three other persons, making in all a close group of five people, were on *368the crossing on Ontario street, going north on the east side of Broad street. Before leaving the pavement to Occupy the street crossing all of the pedestrians looked for automobiles, and seeing that the crossing was clear they entered upon it. When the plaintiff had passed the centre of Ontario street in safety and was within two feet of the north curb, he was struck by an automobile operated by one of the defendants, Ellwood A. Wilson. Wilson was driving his automobile north on the east side of Broad street, intending to cross Ontario street and proceed north. His car was about five feet from the east curb line of Broad street, going at a speed variously estimated by the witnesses at from six to fifteen miles per hour. At the same time the other defendant was proceeding south on the west side of Broad street, turned east into Ontario street, and in so doing crossed the east side of Broad street. As these two automobilists approached the point where their paths Avould intersect, each Avas in plain vieAV of the other, the streets being well lighted. At the speed each Avas going a collision would be inevitable unless one of the cars would be stopped or diverge from its course. Ho signal to stop was given by either, and each, proceeded in his course; Avhen but a feAV feet apart, Dr. Wood turned his car sharply to the left, going north on the east side of Broad street, and Wilson turned his car sharply to the right, going east on Ontario street. While making these turns Wilson’s car struck the plaintiff Avithout giving any Avarning. The plaintiff concedes that to recover he must show a joint tort. He called each defendant to make out his case, and there was a reasonable dispute between them in attempting to fix the entire responsibility of the accident on the other. The-testimony of each defendant standing' alone, Avould relieve him from the charge of negligence, but the testimony of the two clearly fixes the joint responsibility of their act, in producing the result. When, the cars were about to come together at right angles, the turn of one, *369to the left and the other to the right was made on a street crossing then occupied by five pedestrians. If either one had exercised ordinary care and stopped before the collision was imminent, it would not have been necessary to have made the turn. It was the turning of the two cars at that point that produced the plaintiff’s injuries. While there was no community of thought between the two defendants prior to making their respective turns, it was their community of action which produced the result, and this was made necessary in the mind of each to prevent a collision between the automobiles. Under the special facts it is immaterial which car arrived first at the crossing, as it is obvious that eacli while in plain view of the other, without signal, attempted to cross in front of the other car. Each must have seen while at a safe distance from .the crossing, that to proceed on the line and at the speed he ivas then going a collision would be inevitable, even if the crossing-had not been occupied by pedestrians. While each car escaped, it was at the expense of injuries to the persons on the crossing. There were minor disputes of facts in shifting the responsibility from one to the other, but taking- the testimony as a whole it is free from doubt that it required the joint act of these defendants to bring about the plaintiff’s injuries. The situation was not at all unusual; it is faced every day on the streets of a large city, and ordinary prudence required that one or the other should have halted or stopped for an interchange of signals to further advance. Had either one stopped his car, the responsibility for the accident would have been on the other, but each elected to ignore the rules of ordinary prudence and their joint act resulted in the plaintiff’s injuries. It is the duty of a driver of a vehicle approaching- the crossing of a street intersection to have his vehicle under control and to observe what is or may be approaching from the other street, and where another vehicle is first at the crossing, to give it an opportunity to clear the same and to use *370due care to avoid a collision: McClung v. Penna. Taximeter Cab Co., 252 Pa. 478. Where a trolley car moving at an excessive speed collided with a wagon which was being negligently driven across the tracks, causing the wagon to skid and strike a pedestrian standing on the curb, the street railway company and the owner of the wagon were properly made codefendants in an action by the pedestrian to recover damages for injuries sustained: O’Malley v. Philadelphia Rapid Transit Co., 248 Pa. 292. Ordinary care must be observed by vehicle drivers and pedestrians at all times at and between crossings. More care is required to be exercised by an automobile about to pass over a street crossing than between crossings; and more care is required of pedestrians between crossings than at crossings. Crossings are prepared especially for pedestrians, and automobilists must bear this in mind: Arnold v. McKelvey, 253 Pa. 324. The injury iu this case was clearly due to the negligence of the two automobilists, and the finding by the trial judge was fully warranted by the evidence.
The judgment is affirmed.